Weiss, J.
concurs in part and dissents in part in the following memorandum. Weiss, J. (concurring in part and dissenting in part). Although I concur with the majority’s conclusion that defendant was not denied his constitutionally guaranteed right to counsel, I cannot agree that the facts warrant a less severe sentence. Defendant’s contention that the court abused its discretion by imposing a sentence greater than that received by a codefendant who entered a plea of guilty is rejected. Given the quid pro quo of the plea bargaining process, it is to be anticipated that sentences rendered after trial may be more severe than those proposed in connection with a plea (People v Pena, 50 NY2d 400, 411-412, cert den 449 US 1087; see People v Pepper, 89 AD2d 714, 717-718, affd 59 NY2d 353). The sentence is well within the scope of the sentencing statute (Penal Law, § 70.00) and I observe no extraordinary circumstances sufficient to demonstrate an abuse of discretion (see People v Miller, 74 AD2d 961, applica*859tion for lv to app den 50 NY2d 1003), or warrant an exercise of this court’s discretion in the interest of justice (GPL 470.15, subd 6, par [b]; 470.20, subd 6). Accordingly, the sentence should remain intact.